Case 2:17-cv-10966-RHC-RSW ECF No. 68 filed 06/08/20              PageID.307     Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

BRANDON FARNSWORTH, et al.,
                                                    Case No. 17-10966
              Plaintiffs,                           District Judge Robert H. Cleland
v.                                                  Magistrate Judge R. Steven Whalen

CAREY JOHNSON,

           Defendant.
___________________________________/


     ORDER DENYING PLAINTIFF FARNSWORTH’S MOTIONS FOR
 DEFENDANT TO UNDERGO A MENTAL HEALTH EXAMINATION [ECF No.
       59] AND FOR DEPOSITION TRANSCRIPTS [ECF Nos. 64-65]

       Plaintiff Brandon Farnsworth (“Plaintiff”) is an inmate currently housed at the

Macomb Correctional Facility, a Michigan Department of Corrections (“MDOC”) institution,

filed suit in this Court on March 27, 2017 alleging violations of his Eighth Amendment rights

under 42 U.S.C. § 1983.

       Plaintiff asks the Court to compel a mental health examination of Defendant Carey

Johnson. ECF No. 59. In support of the motion, Plaintiff states that Defendant Johnson has

been employed by the MDOC for 25 years and “has seen offenders commit crimes that would

mess with one’s mental health.” ECF No. 59 , PageID.285. He requests the examination “to

see if [Johnson] is able to defend herself at trial.” Id.

       Plaintiff’s motion to compel a mental examination of Defendant Johnson will be

denied. Under Fed. R. Civ. P. 35, the Court may order a party “whose mental or physical

                                              -1-
Case 2:17-cv-10966-RHC-RSW ECF No. 68 filed 06/08/20             PageID.308     Page 2 of 3



condition . . . is in controversy” to submit to a physical or mental examination. Rule

35(a)(1). However, Plaintiff has not made a showing of “good cause” for the examination

as required by Rule 35(a)(2)(A). Defendant Johnson notes that in addition to the lack of

good cause for the examination, “Plaintiff’s motion seems to be just an effort to harass

[her].” ECF No. 60, PageID.290. The Complaint, alleging harassment by Defendant

Johnson, does not include claims that the Eighth Amendment violations were attributable in

any part to her psychological condition. Nor has Defendant Johnson put her psychological

condition at issue in defending against Plaintiff’s claims.

        Plaintiff Farnsworth’s two motions for deposition transcripts [ECF Nos. 64-65],

seeking copies of deposition transcripts at no cost will be denied. Even when a plaintiff is

granted leave to proceed in forma pauperis under 28 U.S.C. § 1915(a), the Court has no

authority to finance or order the payment of litigation expenses.     “A prisoner plaintiff

proceeding in forma pauperis may seek a waiver of certain pretrial filing fees, but there is

no constitutional or statutory requirement that the government or Defendant pay for an

indigent prisoner's discovery efforts.” Smith v Yarrow, 78 Fed Appx 529, 544 (6th Cir.

October 20, 2003); see also Coates v. Kafczynski, 2006 WL 416244, *2-3 (W.D. Mich.

2006); Edkins v. United States, No. 15-10615, 2015 WL 13036673, *1 (E.D. Mich. 2015).

       Accordingly, Plaintiff Farnsworth’s motion for Defendant to undergo a mental

health examination [ECF No. 59] is DENIED. Likewise, his motions for deposition

transcripts [ECF Nos. 64 and 65] are DENIED.


                                             -2-
Case 2:17-cv-10966-RHC-RSW ECF No. 68 filed 06/08/20             PageID.309     Page 3 of 3



       IT IS SO ORDERED.

                                   s/R. Steven Whalen
                                   R. STEVEN WHALEN
                                   United States Magistrate Judge

Dated: June 8, 2020



                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing document was sent to parties of
 record on June 8, 2020 electronically and/or by U.S. mail.

                                          s/Carolyn M. Ciesla
                                          Case Manager




                                            -3-
